                                                        FILED
                                               U.S.DlSTRiCT COUR
                                                 3AVANMAH D1
                UNITED STATES DISTRICT.«^„^
               SOUTHERN DISTRICT OF GEORGIA
                                            LrLt.i;i'
                                                         J.T.SF
                                CASE NO.



     GENERAL ORDER FOR SOCIAL SECURITY APPEALS

     Pursuant to 28 U.S.C. § 636(b) and this Court's Local Rule

72.3(a), this appeal from the final decision of the Commissioner of

Social Security denying plaintiff's claim for Social Security benefits

has been referred to the Magistrate Judge for review and

recommendation as to disposition.

     Upon the filing of the defendant's answer and certified copy of

the transcript of the administrative proceedings, briefing shall

conform to the following schedule:

  (1) Within thirty days from the filing of the Answer and
  administrative record, plaintiff shall serve and file a brief
  setting forth all errors which plaintiff contends entitle the
  plaintiff to relief.

  (2)      Within forty-five days after service of plaintiff's brief,
  defendant shall serve and file a brief which responds
  specifically to each issue raised by plaintiff.

  (3)      Plaintiff may file a brief in reply to the brief of
  defendant within fifteen days of service of defendant's brief.

     Plaintiff's brief shall contain under the appropriate headings
